Citation Nr: 1450935	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic bronchitis,
chronic obstructive pulmonary disease (COPD), and the residuals of pneumonia.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant is the widow of a Veteran who had active military service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied service connection for a lung disability, to include chronic bronchitis, COPD, and the residuals of pneumonia.  

This case was most recently before the Board in April 2014, when it was remanded to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to comply with the directives set out in that remand, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By its April 2014 remand, the Board directed the AMC to obtain clarifying medical opinion as to the nature and etiology of the Veteran's claimed lung disorder and for readjudication of the appellate issue.  On remand, the AMC utilized its own medical adviser to provide the requested medical opinion, pursuant to an AMC policy change effectuated in 2012.  That opinion is found by the Board to be inadequate and further remand is necessary in order to permit compliance with the VA's duty to assist obligation.  

In particular, the question directed by the Board to the medical professional was whether it was at least as likely as not (a 50 percent or greater probability) that the Veteran had a respiratory disability related to his military service.  In response, the medical reviewer furnished opinions, as best as it can be determined, that it was at least as likely as not that the Veteran's claimed respiratory disorders were caused by  35 years of smoking and civilian occupational exposure to gas fumes and particles; that it was at least as likely as not that preservice and inservice respiratory conditions were acute, transient and resolved with conservative treatment; and that it was at least as likely as not that the Veteran's long history of tobacco abuse and occupational exposures had a nexus or were related to or were aggravating risk factors responsible for his acquired respiratory disorder, to include chronic bronchitis.  As well, the medical reviewer offered an alternative opinion; namely, that it is was less likely than not that the Veteran's claimed respiratory condition preexisted service or was incurred, aggravated or otherwise had a nexus to his diagnosis of emphysema and chronic obstructive pulmonary disease in the early 2000s.  

The unique standard involving the burden of persuasion by which the Board and VA in general is bound in deciding claims for VA compensation requires that the benefit sought by a Veteran must be granted when the evidence is in relative equipoise.  That standard is embodied in the phrase, at least as likely as not, that was utilized by the Board in formulating the question to be posed to the VA medical reviewer as to the likelihood that the claimed lung disorder of the deceased Veteran in this case bore any nexus to his period of military service.  However, use of that language in the manner adopted by the VA medical reviewer in her May 2014 report renders equally true the converse of each offered opinion, except for the one invoked in the alternative.  That notwithstanding, such is not the sense of those opinions or the rationale therefor, all of which seemingly contraindicate entitlement to the benefit sought.  Those opinions are not found by the Board not to be in compliance with the remand  directives and further remand is required for clarification prior to entry of a final administrative decision as to the merits of the instant claim.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Return the case in its entirety to L. Terry-Choyke, AMC Medical Officer, for the preparation of an addendum to the original medical opinion compiled in May 2014.  Information involving the reviewer's medical education and experience, including any medical board certifications should be identified as part of that addendum.  The Veteran's VA claims folder in its entirety should be provided to the reviewer or her designee for use in the study of this case.  

The VA reviewer should, after a further review of the claims folder, be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

(a)  Was any current lung disorder present during the Veteran's period of active duty service?  If so, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a lung or respiratory disorder that existed prior to his entry onto active duty in June 1968?

(b)  If the disorder existed prior to service, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any preexisting lung or respiratory disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any and all of such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's current lung or respiratory disorder had its onset in service or is otherwise attributable to service or any event therein, inclusive of claimed chemical or toxic fumes exposure?

The VA reviewer is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service nexus or causation as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim.

"Aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

2.  Lastly, readjudicate the appellate issue and if the benefit sought by the appellant is not granted to her satisfaction, then furnish to her a supplemental statement of the case and afford her a reasonable period for a response, before returning the case to the Board for further review.  

No action by the appellant is needed until and unless she receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



